Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 29, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141965                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  OAKLAND COUNTY,                                                                                          Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 141965
                                                                    COA: 288812
                                                                    Court of Claims: 08-000051-MZ
  DEPARTMENT OF HUMAN SERVICES,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 14, 2010
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  we REMAND this case to the Court of Claims for entry of an order granting summary
  disposition to the defendant. The Court of Appeals correctly held that the Court of
  Claims erred in holding that jurisdiction is vested in the Court of Claims because
  plaintiff’s claim involves a request for money damages from the state. As this Court held
  in Parkwood Limited Dividend Housing Ass’n v State Housing Development Authority,
  468 Mich 763 (2003), pursuant to MCL 600.6419, the Court of Claims has jurisdiction
  over tort and contract-based claims against the state, regardless of whether the claims are
  for money damages or declaratory relief. However, the Court of Appeals erred in holding
  that jurisdiction is nonetheless vested in the Court of Claims because plaintiff’s claim is a
  contract-based claim. Instead, because plaintiff’s claim is a statutory and administrative
  rule-based claim, grounded respectively in MCL 803.305(1) and 1999 AC, R 400.341,
  jurisdiction is not properly vested in the Court of Claims.

         MARILYN KELLY and HATHAWAY, JJ., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 29, 2011                       _________________________________________
           y0622                                                               Clerk